DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (represented in claims 1-7 and 9-20) in the reply filed on 21 April 2021 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 April 2021.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because it is greater than 150 words in length.  Correction is required.  See MPEP § 608.01(b). It is suggested to remove the last sentence as its contents can be implied, and it does not further describe details of the claimed invention.

Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19 inadvertently contains a copy of the language of claim 20 in the last two lines.  It is believed this is merely a typographical error, and as such any issues under §112 which might otherwise arise will be held in abeyance until Applicant has had a chance to correct the error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-6, 11, and 13-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claims 2-6 and 14-16, the claims are presented as a hypothetical intended use of the system in claim 1, and as such do not meaningfully or structurally further limit the system being claimed. E.g. in claim 3 “artificial intelligence is to be applied” implies a future and potentially optional step that is not definitively carried out, or specifically carried out by the system itself.
Claim 11 appears to encompass all possible types of memory, i.e. volatile, non-volatile or combinations thereof. As such, while claim 11 may be definitional of memory, it does not further limit the original recitation of “memory” in claim 1.
 Likewise, claim 13 appears to encompass all possible communication types by stating it is either wired or wireless. There being no alternatives not considered to fall in a BRI of the claim, it fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaib et al. (US 2017/0065823 A1, hereinafter Kaib’823).
Regarding claims 1, 17 and 19, Kaib’823 discloses a wearable cardioverter defibrillator system for a patient (e.g. Figs. 1, 3, 7; paragraphs [0022], [0043]) comprising: electrodes (e.g. sensing electrodes 112, therapy electrodes 114; therapy electrode 320, pacing electrode 322, TENS electrode 324); a support structure configured to be worn by the patient so as to maintain at least some of the electrodes capable of contact with a body of the patient (e.g. Fig. 1, garment 110; paragraphs [0075], [0090], [0091]); a processor coupled to the electrodes (e.g. processor 318), the processor to store data corresponding to one or more event markers in memory in response to occurrence of an event (e.g. paragraphs [0007], [0015], [0016], [0021], [0023], [0028], [0037], [0042], [0064], [0096]); one or more sensors to detect one or more parameters (e.g. sensing electrodes 112; abstract; paragraphs [0007], [0009]-[0011], [0023], [0042] disclosing sensing electrodes, tissue fluid sensors, heart sound sensors, lung sound sensors, accelerometers and pulse oximeters), wherein occurrence of the event is to be detected based at least in part on detection of the one or more parameters by the one or more sensors or a signal to be generated by one or more of the electrodes (ibid.; paragraphs 
Further regarding claim 17, Kaib’823 discloses a non-transitory computer-readable media comprising one or more instructions that when executed on the processor of the WCD system configure the processor to perform one or more operations to perform the steps of using the above disclosed components for their stated function (ibid.).
Further regarding claim 19, Kaib’823 discloses the method of providing the above WCD (ibid.).
Regarding claims 2, 18 and 20, Kaib’823 discloses wherein the processor is to store the event marker data continuously, periodically, or for a select period of time after occurrence of the event (e.g. paragraphs [0021], [0022], [0042], [0064], [0081], [0082], [0084], [0144]).
Regarding claim 4, Kaib’823 discloses wherein the remote device is accessible by service personnel, design personnel, rescue personnel, a clinician or a physician (e.g. paragraphs [0072], [0076], [0104], [0112], [0168], [0171]).
Regarding claim 5, Kaib’823 discloses wherein the communication device is to receive one or more commands from the remote device to cause a change in an operation of the processor (e.g. Fig. 8; paragraphs [0095], [0104], [0152]).
Regarding claim 6, Kaib’823 discloses wherein the event marker data is to be analyzed to determine one or more of the listed types of data/events (e.g. paragraphs [0017], [0024] - remaining battery power being a trend or change in the events based on gathered statistics; paragraph [0021] - ECG signal quality; [0033], [0045], [0172], [0177] - trends or changes in events over time).
Regarding claim 9, Kaib’823 discloses wherein the event marker data comprises one of the listed data types (e.g. paragraphs [0066], [0082], [0089], [0110], [0116]).
Regarding claim 10, Kaib’823 discloses wherein the event marker data comprises event specific information including information relating to one of the listed data types (e.g. paragraph [0017] - battery power monitoring; [0021] - electrode fall-off status; [0042]; [0066] - arrhythmia detection; [0070] - self-tests; [0089] - defibrillation status).
Regarding claims 11 and 12, Kaib’823 discloses wherein the memory comprises a non-volatile SD memory card (e.g. paragraphs [0161]).
Regarding claims 13-16, Kaib’823 discloses wherein the communication device communicates with the remote device via wired and/or wireless communications such as Bluetooth, ZigBee, cellular or WiFi (e.g. Figs. 10-12; paragraphs [0024], [0043], [0100], [0102], [0104], [0115], [0153], [0160], [0181]), and wherein one such remote device is a smartphone (e.g. paragraphs [0024], [0047], [0067], [0072], [0107], [0156], [0157], [0160]) among other disclosed mobile devices (ibid.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaib’823 in view of one of Lam et al. (US 2020/0046241 A1, hereinafter Lam’241) or Tran (US 2017/0347886, hereinafter Tran’886).
Regarding claim 3, Kaib’823 discloses the invention substantially as claimed, but does not expressly disclose wherein the determination of the patient or WCD system condition is made by applying a machine learning and/or artificial intelligence process to the portion of stored and/or transmitted data. In the same problem-solving area, Lam’241 teaches a wearable ECG monitoring system for detecting abnormal cardiac conditions in which collected patient data is sent and stored to a cloud server (i.e. remote device) and analyzed using machine learning, which is useful to perform pre-diagnosis classification of patient’s heart conditions which can be highlighted for doctor review (e.g. paragraphs [0047], [0049]) and further provide continuous assessment which can develop personal baselines and population baselines that facilitate alerting clinicians and caregivers when the patient has an event deviating from the baselines (e.g. paragraph [0127]). Likewise, in the same problem-solving area Tran’886 teaches .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kaib’823 in view of Hresko et al. (US 2017/0300653 A1, hereinafter Hresko’653).
Regarding claim 7, Kaib’823 discloses the invention substantially as claimed including use of the sensed data to determine episodes of electrode fall-off (e.g. paragraphs [0021], [0042]), which is representative of fit quality, but does not expressly disclose wherein the sensor used for the determination is a pressure sensor. In the same problem-solving area, Hresko’653 teaches that it is known to use a pressure sensor as a contact sensor to determine electrode fall-off events (e.g. paragraphs [0024], [0056], [0067], [0071]) as a means to identify device-initiated events and non-cardiac events such as electrode fall-off to determine whether good contact of the therapeutic electrodes to the patient is being made (e.g. paragraphs [0072], [0093]) as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305.  The examiner can normally be reached on Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
21 May 2021